Citation Nr: 0717566	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a postoperative left knee disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that granted service connection 
for a postoperative left knee disorder and assigned a 10 
percent rating effective August 6, 2004.  The veteran appeals 
for a higher initial rating.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.

At the January 2007 Board hearing, the veteran indicated that 
he was last treated for his left knee by the Little Rock VA 
health care system in December 2006.  In this regard, the 
claims file includes medical records from the VA El Dorado 
Community Based Outpatient Clinic through May 2006.  The 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the AOJ should 
obtain any ongoing medical records from the above health care 
system/facility since May 2006 and associate them with the 
claims file.

The veteran also testified that his left knee gives out about 
two to five times.  In this regard, the Board observes that 
the veteran did not complain about this symptom at the last 
VA examination in September 2005.  Thus, this may indicate a 
worsening of his disability.  As such, the AOJ should 
schedule the veteran for a new VA examination to determine 
the current severity of his postoperative left knee disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any ongoing VA medical records 
from the Little Rock VA health care system, 
including those from the El Dorado 
Community Based Outpatient Clinic since May 
2006.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
postoperative left knee disorder.  The 
claims file should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The examiner should document any limitation 
of motion, including any limitation of 
motion due to pain, and the presence and 
severity of any instability.  The examiner 
should also describe any functional loss 
due to pain, weakness, or flare-ups, and 
document all objective evidence of those 
symptoms, including muscle atrophy.  The 
examiner should also document, to the 
extent possible, the frequency and duration 
of exacerbations of symptoms.

3.  Readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran 
should be issued a supplemental statement of 
the case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



